Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 22 January 1783
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur
De Paris ce 22 janvier 1783
L’europe entiere a Les yeux sur L’epoque à jamais memorable de La liberté de l’amerique, votre patrie Scait apprecier L’etendue de vos Lumieres, et combien vous ave contribué a La Rendre L’egale Des Roys—peutetre S’empressera t’elle de Transmettre a La Posterité Cette Epoque qui L’immortalise, par un Monument qui en atteste La Gloire, ou Rendre a vos Compatriotes Sacrifies pour La Cause Commune Le Tribut De Reconnoissance et de Regrets qu’elle leur Doits, Dans L’une ou L’autre de ces circonstances je vous Suplie de vouloir bien contribuer a faire emploïer mes Talens, et D’etre persuadé que je mettrai tous mes Soins et mon Zele a me Rendre Digne de votre choix.
J’ay Lhonneur D’etre avec Respect Monsieur Votre tres humble et tres obeïssant Serviteur
Caffieri
 
Notation: Caffiery 22 Janr. 1783.
